Per Curiam,
In her affidavit of defense Mrs. Linton does not aver that *211she did not appear before the deputy consul general and separately acknowledge her power of attorney to Finlay, and her evasiveness on this point must be regarded as her admission that she did so appear and make the statutory acknowledgment. She rather relies upon her averment that her acknowledgment before the deputy consul general was invalid, in which she is mistaken, as is clearly shown by the learned judge below in his references to the several acts of assembly upon the subject. In all other respects the affidavit of defense is insufficient, and the judgment for want,of its sufficiency is affirmed.